Citation Nr: 1133797	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Propriety of an effective date of February 6, 2001, for an award of a total rating for individual unemployability due to service-connected disabilities (TDIU).

2.  Propriety of an initial evaluation of 50 percent for an award of service connection for bipolar affective disorder.

3.  Propriety of an effective date of February 6, 2001, for an award of service connection for bipolar affective disorder.

4.  Entitlement to temporary total evaluations under Paragraph 29 for periods of inpatient psychiatric hospitalization in 1977 and 1985.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  At present, the Veteran's appeal is perfected with respect only to a July 2008 rating decision, which effectuated the Board's grant of his claim for a TDIU, effective February 6, 2001.  The Veteran is appealing the effective date assigned for the TDIU award.  As will be further discussed below, he has also filed timely notices of disagreement with other RO rating decisions, including one dated in July 2007 that awarded him service connection for bipolar affective disorder, effective February 6, 2001.  Although these matters are not yet perfected for appeal, they are inextricably intertwined with the issue presently on appeal before the Board.

In October 2010, the Veteran appeared at the VA Central Office in Washington, D.C., to present oral testimony and written argument in support of his appeal before the undersigned Veterans Law Judge.  He affirmed at the hearing that he was acting as his own representative, pro se, in this appeal. 

The claims file includes correspondence from the Veteran dated in September 2009, and personal hearing testimony before the Board in October 2010, indicating that he is also asserting a claim of clear and unmistakable error (CUE) with respect to prior unspecified RO decisions for its failure to admit that it had lost some of his VA records from April 1976, which he contends to have been a deliberate act of fraud on part of VA.  As this matter has not been adjudicated in the first instance by the agency of original jurisdiction, the Board cannot presently address it as a matter of appellate procedure and it is thus referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran filed his TDIU claim in May 2006, while he was service-connected only for dyshidrotic eczema (dermatitis) of his hands and feet, rated 30 percent disabling from October 3, 1995.  During the pendency of his TDIU claim, by rating action dated in July 2007, he was granted service connection and a 50 percent evaluation for bipolar affective disorder, effective February 6, 2001.  His skin disorder and psychiatric disability are his only service-connected disabilities, which together produce a combined rating of 70 percent, effective February 6, 2001.  On this basis, he was deemed to have met the criteria for a TDIU under 38 C.F.R. § 4.16(a) as of February 6, 2001, and a July 2008 rating decision thusly granted his TDIU claim, effective on this date.  The Veteran expressed disagreement with the effective date assigned, filing and perfecting a timely appeal of this issue.

This case involves a procedurally convoluted factual pattern with regard to the Veteran's appeal of a July 2007 RO decision, which assigned an initial 50 percent rating and an effective date of February 6, 2001, for his award of service connection for bipolar affective disorder.  The Veteran had previously filed a claim for VA compensation for an acquired psychiatric disability in August 1977, which was denied in a final RO decision dated in January 1977.  He subsequently reopened this claim in February 1985.  By rating decision of July 1985, he was awarded entitlement to VA treatment of his psychiatric disability, but was denied entitlement to VA compensation.  In February 2001, he submitted a new application to reopen his claim for service connection for a psychiatric disability, which was ultimately reopened for de novo review and allowed in a July 2007 rating decision.  Notice of this decision was dispatched to the Veteran in correspondence dated July 30, 2007.  Although the Veteran initially filed a timely notice of disagreement in January 2008 with respect to the initial evaluation and effective date of the award, he subsequently withdrew this notice of disagreement in correspondence received by VA in April 2008, although he also expressly reserved the right to re-submit a notice of disagreement with respect to these issues, acknowledging that he had until July 30, 2008 (i.e., the last day of the one-year time limit from dispatch of notice of the rating decision) to timely re-submit it to initiate the appeal process.  He subsequently did, in fact, re-submit a timely notice of disagreement with respect to these aforementioned issues on July 21, 2008.  To date, however, the RO has not issued a statement of the case (SOC) in response to this notice of disagreement.  Accordingly, the Board is required to remand the issues of the propriety of an initial evaluation of 50 percent and an effective date of February 6, 2001, assigned to the award of service connection for bipolar affective disorder for issuance of a SOC that addresses these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these issues only if the Veteran files a timely substantive appeal with respect to each issue.  See 38 C.F.R. § 20.302(b) (2010).  

However, as the issue currently perfected for appeal regarding the propriety of the February 6, 2001 effective date assigned for the TDIU award is inextricably intertwined with the effective date and rating assigned for the award of service connection for bipolar affective disorder, the Board must hold appellate adjudication of the former in abeyance, pending resolution of whether or not the Veteran timely perfects his appeal of the latter following issuance of a SOC.

Additionally, in an October 2009 rating decision, the RO denied the Veteran's claim for a temporary total evaluation under Paragraph 29 for periods of inpatient psychiatric hospitalization in 1977 and 1985.  Notice of this determination was sent to the Veteran in October 2009.  In correspondence received by the RO in May 2010, the Veteran expressed disagreement with the aforementioned denial.  As such, this written communication constituted a timely notice of disagreement.  To date, however, the RO has not issued an SOC addressing its adverse rating decision of October 2009.  Accordingly, the Board is required to remand the issue of entitlement to temporary total evaluations under Paragraph 29 for periods of inpatient psychiatric hospitalization in 1977 and 1985, for issuance of a SOC that addresses this issue.  See Manlincon, supra.  Thereafter, the Board will have appellate jurisdiction over this matter only if the Veteran files a timely substantive appeal.  See 38 C.F.R. § 20.302(b).

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should provide a SOC to the Veteran addressing the issues of the propriety of an initial evaluation of 50 percent and an effective date of February 6, 2001, for an award of service connection for bipolar affective disorder, and entitlement to temporary total evaluations under Paragraph 29 for periods of inpatient psychiatric hospitalization in 1977 and 1985.

The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected with respect to each issue, should the issue or issues that are timely appealed be returned to the Board for further appellate consideration, if otherwise in order.

2.  After the Veteran has been afforded the appropriate amount of time to perfect his appeal of the above-mentioned issues following issuance of an SOC addressing each matter, his claim for an earlier effective date prior to February 6, 2001, for an award of a TDIU should be readjudicated by the RO.  Thereafter, if the maximum benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case addressing this issue and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

